The Court were of opinion, that the jury ought to have found the reason, why Pearson was not taxed ; whether it was on account of age, infirmity, or poverty, or through mistake, or from some other cause. The assessors might have *569properly omitted to tax him;1 which must depend on the circumstances existing at the time.

New trial granted.


Burton v. Wakefield, 4 N. Hamp. R. 47 ; Weare v. New Boston, 3 N. Hamp. B 203.
So a person does not acquire a legal settlement by residing in a town ten years together and paying takes there for any five of these ten years, if with in that time he is committed to gaol, and while there applies for and receives relief as a pauper from the gaoler. East Sudbury v. Sudbury, 12 Pick. 1. See also Westbrook v. Bowdoinham,7 Greenl. 363 ; Attleborough v. Middleborough, 10 Pick. 378